Citation Nr: 1041607	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  05-32 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a pulmonary disability, 
including chronic obstructive pulmonary disease (COPD) and 
emphysema, including as due to exposure to herbicides or other 
environmental toxins, and as secondary to a skin disorder.

2.  Entitlement to service connection for cardiomegaly, including 
as secondary to a pulmonary disability.

(The issue concerning benefits under the provisions of 
38 U.S.C.A. § 1151 will be the subject of a separate document 
released this same date.)


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from September 1960 to 
September 1964.

These matters on appeal before the Board of Veterans' Appeals 
(Board) arise from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In November 2005, the Veteran and his wife testified during a 
hearing before RO personnel: a transcript of that hearing is 
associated with the claims file.

In October 2006, the Veteran and his wife testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.

In a September 2009 decision, the Board, in pertinent part, 
denied service connection for a pulmonary disability, including 
chronic obstructive pulmonary disease (COPD) and emphysema, 
including as due to exposure to herbicides or other environmental 
toxins, and as secondary to a skin disorder and for service 
connection for cardiomegaly, including as secondary to a 
pulmonary disability.  The Veteran appealed the Board's decision 
as to these claims for service connection to the United States 
Court of Appeals for Veterans Claims (Court).  In a May 2010 
Order, the Court granted a Joint Motion for partial remand 
vacating the Board's decision as to these two claims for service 
connection and remanding these matters to the Board for 
compliance with instructions in the Joint Motion.  The appeal as 
to the remaining issues of entitlement to service connection for 
a skin disorder, including as due to exposure to herbicides or 
other environmental toxins
was dismissed by the Court.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

In the August 2008 Joint Motion, the parties agreed that a remand 
was required because the Board provided inadequate reasons or 
bases for its determination that VA satisfied its duty to assist 
the Veteran in the development of his lung disability claim.

The Veteran contends that he served in Okinawa and the 
Philippines during his military service and at that time he was 
exposed to herbicides.  He asserts that he has a pulmonary 
disability, including COPD and emphysema as due to exposure to 
herbicides or other environmental toxins.  

While VA provided the Veteran with a development letter in June 
2007, attached to that letter was an "Asbestos Exposure 
Questionnaire".  However, the Veteran has never alleged that he 
was exposed to asbestos during military service, and thus, the 
parties to the Joint Motion agreed that providing the Veteran 
with this questionnaire was an inadequate means of aiding him in 
the development and substantiation of his claim.  

In light of the above, the Board finds that a remand is warranted 
for the RO to ensure that the procedures for developing a claim 
for service connection on the basis of exposure to herbicides are 
followed.  See VA Adjudication Procedure Manual Rewrite, M21 - 
1MR, Part IV, subpart ii, Ch. 2, sec. C, para. 10(n). 

Because the Veteran claims that he is entitled to service 
connection for cardiomegaly, to include as secondary to a 
pulmonary disability, the issues are considered inextricably 
intertwined and must be remanded concurrently.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final decision cannot be rendered unless both 
issues have been considered). The RO should ensure that the 
Veteran is properly notified of what evidence is needed to 
support his claim for secondary service connection under 38 
C.F.R. § 3.310 (revised effective in October 2006) and Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Accordingly, these matters are REMANDED for the following 
actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should send to the Veteran and his 
attorney a letter requesting that the Veteran 
provide sufficient information, and if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claims remaining on appeal that is not 
currently of record.

The RO should also explain the type of 
evidence that is his ultimate responsibility 
to submit, to specifically include notice as 
to the evidence need to support his claim for 
cardiomegaly, as secondary to a pulmonary 
disability, under the provisions of 38 C.F.R. 
§ 3.310 (revised effective in October 2006).

2.  The RO should ensure that the procedures 
for developing a claim for service connection 
on the basis of exposure to herbicides are 
followed, on the basis of exposure to 
herbicides while the Veteran served in 
Okinawa and the Philippines.   See VA 
Adjudication Procedure Manual Rewrite, M21 - 
1MR, Part IV, subpart ii, Ch. 2, sec. C, 
para. 10(n). 

3.  Thereafter, the RO should readjudicate 
the Veteran's claims for service connection 
for pulmonary disability, including COPD and 
emphysema as due to exposure to herbicides or 
other environmental toxins and service 
connection for cardiomegaly, to include as 
secondary to a pulmonary disability.  If any 
benefit sought on appeal remains denied, the 
Veteran and his attorney should be provided 
with a SSOC.  An appropriate period of time 
should be allowed for response before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

